THOMAS, J.
The judgment entry is erroneous in that it fails to set out either the amount of costs or the number of days required to work out the costs at the rate of 75 cents per day.
This being the only error in the record, the judgment of conviction and the sentence are in all things affirmed, except as to the costs. To this extent the judgment and sentence are reversed in order that the trial court may enter up proper judgment and sentence as to the costs in conformity with the requirements of section 7635 of the Code.—Loudermilk v. State, 4 Ala. App. 167, 58 South. 180; Woods v. State, 10 Ala. App. 96, 64 South. 508; Evans’ Case, 109 Ala. 11, 19 South. 535.
Affirmed in part, reversed in part, and remanded